Citation Nr: 1721749	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  14-18 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the creation of an overpayment debt of $2,097.10 was proper, and if so, whether waiver of any portion is warranted.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to July 1984 and April 1986 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2013 and November 2014 administrative decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that determined the amount of overpayment debt and denied a waiver.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to enable the RO to adjudicate an issue intertwined with the question of debt waiver.  Any person incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony will not receive compensation in excess of an amount specified by law.  See 38 C.F.R. § 3.665(a).  When a veteran is incarcerated for a period in excess of 60 days for conviction of a felony, his compensation must be reduced beginning on the sixty-first day of such incarceration.  38 U.S.C.A. § 5313 (a)(1); 38 C.F.R. § 3.665(a).  In this case, the Veteran does not dispute that he was incarcerated for murder, a felony, beginning February 8, 2013 and became ineligible for complete compensation on the 61st day, April 10, 2013.  See January 2015 letter from representative.  He did not timely inform VA of his incarceration and an overpayment took place, calculated by the RO as $2,097.10.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  The Board does not intimate any opinion on the validity or amount of debt at this time.

The Veteran requested waiver of the overpayment and was denied in November 2014.  In the January 2015 letter, the Veteran's attorney asserted that a waiver should be granted so that the Veteran's wife, who wishes to apportion his benefits, will not face hardship from recoupment of the debt.  The Veteran's wife filed a VA 21-0788 Form requesting apportionment of his VA benefits in December 2014.  All or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children and dependent parents on the basis of individual need.  38 C.F.R. § 3.665(e).  Because the Veteran's representative is requesting the apportionment, it appears he is not disputing her application for apportionment.  Nevertheless, all apportionment claims are considered contested claims by law and certain procedural rights are therefore invoked under 38 C.F.R. § 19.100.  The RO has not met these procedural duties or adjudicated the apportionment claim.

If the Veteran's wife was to apportion his benefits, she would be affected by VA's withholding of compensation to resolve the outstanding overpayment debt.  A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.  One factor in the determination of equity and good conscience is undue hardship: whether collection of the debt would deprive the debtor or family of basic necessities.  See 38 U.S.C.A. § 5301(c); 38 C.F.R. § 1.965(a).  This is the essence of the Veteran's representative's assertion.  However, the Board cannot consider any hardship with respect to the Veteran's spouse if and until she is granted apportionment.  To that extent, the question of waiver of the overpayment debt is intertwined with the unadjudicated issue of apportionment.  The AOJ should address that issue and conduct development on hardship to the Veteran's wife.

Accordingly, the case is REMANDED for the following action:

1. After fulfilling appropriate procedural duties and adjudicating the issue of apportionment, if the Veteran's wife receives apportionment, request that she provide information on the claimed financial hardship on the issue of debt waiver. 

2. Issue a supplemental statement of the case with consideration of all relevant evidence and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




